DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-10, 12-15, 17, 19-20, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (U.S. Patent No. 10,198,955; hereinafter "Boyd") in view of Lesser et al. (U.S. PG Pub. No. 20170372259; hereinafter "Lesser").
As per claim 1, Boyd teaches:
A system for facilitating delivery/pickup by an unmanned vehicle, the system comprising: 
Boyd teaches a computer implemented system and method for delivery of a package by an unmanned vehicle. (Boyd: abstract)
one or more processors;
Boyd teaches the implementation of the system and method using one or more processors which execute instructions stored in a memory which may comprise a non-transitory computer readable storage medium in order to perform the functions of the system. (Boyd: Fig. 8, col. 17 lines 24-67; col. 15 lines 18-38)
and computer storage media having computer-readable instructions stored thereon that when executed by the one or more processors, cause the one or more processors to: 
Boyd teaches the implementation of the system and method using one or more processors which execute instructions stored in a memory which may comprise a non-transitory computer readable storage medium in order to perform the functions of the system. (Boyd: Fig. 8, col. 17 lines 24-67; col. 15 lines 18-38)
prior to receiving a delivery request, receive imagery of an area associated with the current location of a user computing device from the user computing device;
Boyd teaches that a user may capture images of a potential delivery location and send them to a server. (Boyd: col. 10 lines 1-14, Fig. 3)
determine at least one potential release/retrieve zone for the area displayed within the imagery, based on information within the imagery, and a capability of the unmanned vehicle to deliver/pickup a parcel at the at least one potential release/retrieve zone;
Boyd teaches that the system may, based on the received images, determine at least one safe landing zone within the image for the user based on the information in the images and a capability of the UAV to perform delivery in the potential landing zones in the images. (Boyd: col. 10 lines 15-42)
based on determining the at least one potential release/retrieve zone, generate a graphical user interface comprising the imagery;
Boyd teaches that the system may use the images to identify a potential landing zone, and the user may be shown, via augmented reality, an indication as to the selected appropriate landing zone for the parcel. (Boyd: col. 21 lines 13-32)
for each of the at least one potential release/retrieve zones, generating at least one augmented reality icon superimposed on the imagery, each of the at least one augmented reality icons indicating at least one of the at least one potential release/retrieve zones;
 Boyd teaches that the system may use the images to identify a potential landing zone, and the user may be shown, via augmented reality, an indication as to the selected appropriate landing zone for the parcel. (Boyd: col. 21 lines 13-32)
With respect to the following limitation:
receive, from a computing device displaying the graphical user interface, a selection of at least one of the augmented reality icons by a user; 
 Boyd teaches that the system may use the images to identify a potential landing zone, and the user may be shown, via augmented reality, an indication as to the selected appropriate landing zone for 
Lesser, however, teaches that, based on received imagery of a delivery location, multiple different landing zones identified as appropriate for a given unmanned vehicle may be presented to the user, and the user may select one of the landing zones on the display of their device. (Lesser: paragraphs [0122-131], Figs. 6A-C) Lesser teaches combining the above elements with the teachings of Boyd for the benefit of avoiding delays associated with conventional delivery methods. (Lesser: paragraph [0005]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lesser with the teachings of Boyd to achieve the aforementioned benefits.
Boyd in view of Lesser further teaches:
and establish the selected potential release/retrieve zone for the delivery/pickup by the unmanned vehicle based on receiving the selection of the at least one augmented reality icon by the user.  
 Boyd teaches that the system may use the images to identify a potential landing zone, and the user may be shown, via augmented reality, an indication as to the selected appropriate landing zone for the parcel. (Boyd: col. 21 lines 13-32) Lesser, as outlined above, teaches that, based on received imagery of a delivery location, multiple different landing zones identified as appropriate for a given unmanned vehicle may be presented to the user, and the user may select one of the landing zones on the display of their device. (Lesser: paragraphs [0122-131], Figs. 6A-C) The motivation to combine Lesser persists.
As per claim 2, Boyd in view of Lesser teaches all of the limitations of claim 1, as outlined above, and further teaches:
registering the selected potential release/retrieve zone for future delivery/pickup.  
 Boyd teaches that the system may use the images to identify a potential landing zone, and the user may be shown, via augmented reality, an indication as to the selected appropriate landing zone for 
As per claim 3, Boyd in view of Lesser teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the capability of the unmanned vehicle to deliver/pickup the parcel at the at least one potential release/retrieve zone is determined based on the imagery.  
 Boyd teaches that the system may use the images to identify a potential landing zone, and the user may be shown, via augmented reality, an indication as to the selected appropriate landing zone for the parcel. (Boyd: col. 21 lines 13-32)
As per claim 4, Boyd in view of Lesser teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the capability of the unmanned vehicle to deliver/pickup the parcel at the potential release/retrieve zones is determined based on a type of unmanned vehicle and whether the type of unmanned vehicle is suitable to traverse the area.  
 Boyd teaches that a landing area may be required to be clear, and therefore teaches that the capability of the unmanned vehicle may be based on the type of vehicle (an aerial vehicle) and whether it is suitable to traverse the area. (Boyd: col. 5 lines 6-26) Lesser further teaches this element by determining, based on whether the vehicle is a tether type or landing type, that the landing site must be accessible by this particular type of vehicle. (Lesser: paragraph [0124-127]) The motivation to combine Lesser persists.
As per claim 5, Boyd in view of Lesser teaches all of the limitations of claim 1, as outlined above, and further teaches:
providing, for presentation at the computing device, a map comprising the potential release/retrieve zones superimposed onto the map.  
 Boyd teaches that the system may use the images to identify a potential landing zone, and the user may be shown, via augmented reality, an indication as to the selected appropriate landing zone for the parcel. (Boyd: col. 21 lines 13-32) Lesser, as outlined above, teaches that, based on received imagery of a delivery location, multiple different landing zones identified as appropriate for a given unmanned vehicle may be presented to the user on a map with superimposed sites, and the user may select one of the landing zones on the display of their device. (Lesser: paragraphs [0122-131], Figs. 6A-C) The motivation to combine Lesser persists.
As per claim 6, Boyd in view of Lesser teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the imagery indicates an off-limits area.
 Boyd teaches that the system may use the images to identify a potential landing zone, and the user may be shown, via augmented reality, an indication as to the selected appropriate landing zone for the parcel. (Boyd: col. 21 lines 13-32) Lesser, as outlined above, teaches that, based on received imagery of a delivery location, multiple different landing zones identified as appropriate for a given unmanned vehicle may be presented to the user on a map with superimposed sites, and the user may select one of the landing zones on the display of their device, wherein the display may show areas where the package may be delivered after firs determining areas which are off limits (a roof, a pool, etc.). (Lesser: paragraphs [0122-131, 131-137], Figs. 6A-C) The motivation to combine Lesser persists.
As per claim 8, Boyd in view of Lesser teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the at least one potential release/retrieve zone is determined based on an off-limits area within the area.   
 Boyd teaches that the system may use the images to identify a potential landing zone, and the user may be shown, via augmented reality, an indication as to the selected appropriate landing zone for the parcel. (Boyd: col. 21 lines 13-32) Lesser, as outlined above, teaches that, based on received imagery of a delivery location, multiple different landing zones identified as appropriate for a given unmanned 
As per claim 9, Boyd in view of Lesser teaches all of the limitations of claim 1, as outlined above, and further teaches:
receiving, from the computing device displaying the graphical user interface, a second input comprising a second potential release/retrieve zone selected from the determined at least one potential release/retrieve zone, wherein the second selected potential release/retrieve zone comprises an alternate potential release/retrieve zone for the delivery/pickup by the unmanned vehicle.  
 Lesser further teaches that, after it is determined that the first zone is not appropriate, the system may receive an indication of an alternative delivery location. (Lesser: paragraphs [00224-228]) The motivation to combine Lesser persists.
As per claim 10, Boyd in view of Lesser teaches the limitations of this claim which are substantially identical to those of claim 1, and further teaches:
A method of delivery/pickup by an unmanned vehicle, the method comprising: 
Boyd teaches a computer implemented system and method for delivery of a package by an unmanned vehicle. (Boyd: abstract)
providing the at least one release/retrieve zone indicated by the at least one augmented reality icon selected potential release/retrieve zone to the unmanned vehicle;
Boyd teaches that the UAV may be instructed to transport the item to the given landing location to deliver the parcel. (Boyd: col. 19 lines 35-54)
 and navigating the unmanned vehicle along a path to the selected potential release/retrieve zone to deliver/pickup the parcel.  
 Boyd teaches that the UAV may be instructed to transport the item to the given landing location to deliver the parcel. (Boyd: col. 19 lines 35-54)
As per claim 12, Boyd in view of Lesser teaches all of the limitations of claim 10, as outlined above, and further teaches:
wherein the selection is part of a registration process for establishing delivery/pickup by unmanned vehicles.  
Boyd teaches that the system may use the images to identify a potential landing zone, and the user may be shown, via augmented reality, an indication as to the selected appropriate landing zone for the parcel. (Boyd: col. 21 lines 13-32) Lesser, as outlined above, teaches that, based on received imagery of a delivery location, multiple different landing zones identified as appropriate for a given unmanned vehicle may be presented to the user, and the user may select one of the landing zones on the display of their device. (Lesser: paragraphs [0122-131], Figs. 6A-C) The motivation to combine Lesser persists.
As per claims 13 and 14 Boyd in view of Lesser teaches the limitations of these claims which are substantially identical to those of claims 8 and 5, and claims 13 and 14 are rejected for the same reasons as claims 8 and 5, as outlined above. 
As per claim 15, Boyd in view of Lesser teaches all of the limitations of claim 10, as outlined above, and further teaches:
receiving a request to prohibit the unmanned vehicle from entering a particular area, and establishing an off- limits area in accordance with the request.  
Boyd further teaches that the flight path may be determined in order to avoid certain locations such as locations for users that have opted-out of UAV service. (Boyd: col. 6 lines 39-67)
As per claim 17, Boyd in view of Lesser teaches the limitations of this claim which are substantially identical to those of claim 1, and further teaches:
Computer storage media having stored thereon computer-readable instructions that when executed by one or more processors, cause the one or more processors to perform a method facilitating unmanned delivery/pickup of a parcel, the method comprising:
 Boyd teaches the implementation of the system and method using one or more processors which execute instructions stored in a memory which may comprise a non-transitory computer readable storage medium in order to perform the functions of the system. (Boyd: Fig. 8, col. 17 lines 24-67; col. 15 lines 18-38)
As per claim 19, Boyd in view of Lesser teaches the limitations of this claim which are substantially identical to those of claim 5, and claim 19 is rejected for the same reasons as claim 5, as outlined above. 
As per claim 20, Boyd in view of Lesser teaches the limitations of this claim which are substantially identical to those of claim 6, as outlined above, and claim 20 is rejected for the same reasons as claim 6, as outlined above. 
 As per claim 22, Boyd in view of Lesser teaches all of the limitations of claim 10, as outlined above, and further teaches:
wherein the potential release/retrieve zones are further determined based on a type of unmanned vehicle, the type of unmanned vehicle indicating whether the area is traversable by the unmanned vehicle.  
 Boyd teaches that a landing area may be required to be clear, and therefore teaches that the capability of the unmanned vehicle may be based on the type of vehicle (an aerial vehicle) and whether it is suitable to traverse the area. (Boyd: col. 5 lines 6-26) Lesser further teaches this element by determining, based on whether the vehicle is a tether type or landing type, that the landing site must be accessible by this particular type of vehicle. (Lesser: paragraph [0124-127]) The motivation to combine Lesser persists.
As per claim 23, Boyd in view of Lesser teaches all of the limitations of claim 15, as outlined above, and further teaches:
wherein the path is determined to avoid the established off-limits area.   
 Boyd teaches that a landing area may be required to be clear, and therefore teaches that the capability of the unmanned vehicle may be based on the type of vehicle (an aerial vehicle) and whether it is suitable to traverse the area. (Boyd: col. 5 lines 6-26) Lesser further teaches this element by determining, based on whether the vehicle is a tether type or landing type, that the landing site must be accessible by this particular type of vehicle. (Lesser: paragraph [0124-127]) The motivation to combine Lesser persists. Boyd further teaches that the flight path may be determined in order to avoid certain locations such as locations for users that have opted-out of UAV service. (Boyd: col. 6 lines 39-67)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Lesser further in view of Lopez-Morales et al. (U.S. PG Pub. No. 20140330456; hereinafter "Lopez").
As per claim 18, Boyd in view of Lesser teaches all of the limitations of claim 17, as outlined above. With respect to the following limitation:
wherein the potential release/retrieve zones presented at the display are determined based on a configurable option indicating a type of unmanned vehicle.  
 Boyd teaches that a landing area may be required to be clear, and therefore teaches that the capability of the unmanned vehicle may be based on the type of vehicle (an aerial vehicle) and whether it is suitable to traverse the area. (Boyd: col. 5 lines 6-26) Lesser further teaches this element by determining, based on whether the vehicle is a tether type or landing type, that the landing site must be accessible by this particular type of vehicle. (Lesser: paragraph [0124-127]) The motivation to combine Lesser persists. Boyd in view of Lesser, however, does not appear to teach that the option of an aerial vehicle is a configurable option.
Lopez, however, teaches that a user may select from a number of autonomous delivery vehicle types, wherein the type of vehicle may comprise a ground, aerial, or aquatic delivery vehicle. (Lopez: paragraph [0077], Fig. 5) Lopez teaches combining the above elements with the teachings of Boyd in view of Lesser for the benefit of allowing a user to enjoy  the ease of receiving deliveries in this manner, feel safe, and/or trust the autonomous delivery network as he knows precisely when and/or where deliveries will be made. (Lopez: paragraph [0123]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lopez with the teachings of Boyd in view of Lesser to achieve the aforementioned benefits.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Lesser further in view of Caplan et. al. (U.S. PG Pub. No. 20160335898; hereinafter "Caplan").
As per claim 21, Boyd in view of Lesser teaches all of the limitations of claim 6, as outlined above, but does not appear to explicitly teach:
wherein the off-limits area is displayed as an augmented reality icon within the imagery.  
 Caplan, however, teaches boundary information including no-fly zones for drones which may be determined and shown to a user in a display as icons within augmented reality. (Caplan: abstract, paragraph [0047-49]) Caplan teaches combining the above elements with the teachings of Boyd in view of Lesser for the benefit of providing an easy-to-use system that allows consumers to operate drones within customized safe areas to prevent collisions and regulatory violations. (Caplan: paragraph [0018]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Caplan with the teachings of Boyd in view of Lesser to achieve the aforementioned benefits.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Primary Examiner, Art Unit 3628